     Case 1:17-cv-09851-PGG-DCF Document 38 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FERNANDO ROSAS, individually, AND
FERNANDO ROSAS, on behalf of others
similarly situated,
                                                                    ORDER
                         Plaintiffs,
                                                              17 Civ. 9851 (PGG)
           - against -

VIAND COFFEE SHOP OF 61 ST. INC.
d/b/a VIAND COFFEE SHOP and GEORGE
KONTOGIANNIS,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             The Clerk of Court is respectfully directed to close this case.

Dated: New York, New York
       June 8, 2020
